FILED
                             NOT FOR PUBLICATION                            JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE JUAN DE DIOS ALVAREZ                        No. 09-71094
CASTANEDA, a.k.a. Jose Juan Alvarez,
                                                 Agency No. A095-588-250
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Jose Juan de Dios Alvarez Castaneda, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reconsider and reopen. Our jurisdiction is governed by 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reconsider or

reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in

part and dismiss in part the petition for review.

        In his opening brief, Alvarez Castaneda failed to raise, and therefore waived,

any challenge to the BIA’s denial of his motion to reconsider and reopen. See Rizk

v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by

failing to raise it in the opening brief).

        We lack jurisdiction to consider Alvarez Castaneda’s contention that he is

entitled to a continuance in order to pursue adjustment of status because he did not

present this contention to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004) (this court lacks jurisdiction over contentions not raised before the

BIA).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                     09-71094